Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
2.	Claims 1-12 and 15-22 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
Claims 1-11 are allowable because none of the prior art discloses or fairly suggests a semiconductor device test system comprising: automatic test equipment (ATE) which supplies power to the DUT and measures the output voltage of the DUT; and a current mirror which is connected between the ATE and the DUT, wherein the DUT provides an output current to the current mirror, the output current being obtained by mirroring the reference current from the ATE, and in the combination as claimed in claim 1.
Claims 12 and 15-17 are allowable because none of the prior art discloses or fairly suggests a  semiconductor device test system comprising: a current mirror to be electrically connected to an automatic test equipment (ATE) and receives a reference current from the ATE; and a device under test (DUT) which is configured to provides an output current to the current mirror, the output current being obtained by mirroring the reference current from the ATE, and in the combination as claimed in claim 12. 
Claims 18-22 are allowable because none of the prior art discloses or fairly suggests a  semiconductor device test system comprising: a current mirror; and automatic test equipment (ATE) which provides a reference current to the current mirror and measures an output voltage of a DUT that outputs a current obtained by mirroring the reference current using the current mirror, and in the combination as claimed in claim 18. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230.  The examiner can normally be reached on 9:00am--5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY HE/Primary Examiner, Art Unit 2867